IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 96-10925
                          Conference Calendar



VINCENT JOHN BROWN,

                                           Plaintiff-Appellant,


versus

GARY L. JOHNSON, Director, ET AL.,

                                           Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 2:96-CV-227
                        - - - - - - - - - -
                          October 24, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Vincent John Brown, Texas inmate # 437587, challenges the

district court’s dismissal, as frivolous, of his civil rights

complaint.     For essentially the same reasons as relied upon by

the district court in its order of dismissal, we conclude that

the district court did not abuse its discretion by concluding

that the complaint lacked an arguable basis in law.      See Brown v.

Johnson, No. 2:96-CV-0227 (N.D. Tex. July 11, 1996).

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-10925
                               - 2 -

     For the first time on appeal, Brown contends that his

complaint is maintainable because the defendants purportedly

violated Texas law and the Food, Drug, and Cosmetic Act’s

saccharin-warning provisions.   No error, plain or otherwise,

ensued by the district court’s failure to consider this argument;

the outcome would not be altered.      See Highlands Ins. v. National

Union Fire Ins., 27 F.3d 1027, 1031-32 (5th Cir. 1994) (applying

plain-error standard in civil case to issue raised for the first

time on appeal), cert. denied, 115 S. Ct. 903 (1995).

     This appeal is without arguable merit and is thus frivolous.

5th Cir. R. 42.2.   It is DISMISSED.    We caution Brown that any

additional frivolous appeals filed by him will invite the

imposition of sanctions.   To avoid sanctions, Brown is further

cautioned to review all pending appeals to ensure that they do

not raise arguments that are frivolous because they have been

previously decided by this court.

     APPEAL DISMISSED.   SANCTION WARNING ISSUED.